786 S.W.2d 294 (1989)
Steven James RODASTI, Appellant,
v.
The STATE of Texas, Appellee.
No. 424-88.
Court of Criminal Appeals of Texas, En Banc.
November 1, 1989.
Robert J. Inger, Houston, for appellant.
John B. Holmes, Jr., Dist. Atty., William J. Delmore, III and Michael A. Roe, Asst. Dist. Attys., Houston, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for aggravated assault, enhanced, and punishment was set at life imprisonment. The conviction was affirmed on appeal. Rodasti v. State, 749 S.W.2d 161 (Tex.App. Houston [1st] 1988). Appellant filed a petition for discretionary review raising two grounds for review.
In his first ground, appellant contends that the Court of Appeals erred in holding that the trial court properly admitted into evidence as self-authenticating a pen packet containing a judgment and sentence used for enhancement even though the district clerk did not certify the documents. The pen packet was certified by the custodian of records as true and correct copies of the files at the Texas Department of Corrections. Appellant argued under Dingler v. State, 723 S.W.2d 806 (Tex.App. Tyler 1988), the judgments and sentences had to be certified by the clerk from the county from which they came.
Since appellant's petition was filed, this Court granted review of the Tyler Court of Appeals' opinion in Dingler, id., and issued an opinion dealing with proper certification. Dingler v. State, 768 S.W.2d 305 (Tex.Cr. App.1989). We therefore remand this case to the Court of Appeals for further consideration in light of this Court's opinion in Dingler, id.